Title: To George Washington from Captain Henry Lee, Jr., 16 March 1778
From: Lee, Henry Jr.
To: Washington, George



Sir
March 16th 78.

Enclosed are some letrs received this morning pr dragoon from Wilmington.
By intelligence from Philada we learn that a large fleet sailed from thence on friday last; they had with them a number of flat-bottomed boats. My intelligencer did not know the design of this expidition. Conjectures in the city were various. Some insinuated that Wilmington was the object; others, that they were gone on a grand forage to the lower county, and the eastern shore of Maryland. I have the honor to be with most perfect respect your excellencys obedt servt

Heny Lee, jr

